DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 This Office Action responses to the Applicant’s Amendment filed on 05/16/2022 in which claims 1, 4, 6, 8, 11, 12, 13, 16, 18 and 20 have been amended. 
      Claims 1-20 are pending for examination.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “in response to the first programming pulse, causing a program verify operation to be performed on the memory cell to determine a measured threshold voltage associated with the memory cell; storing, in a sensing node associated with the memory cell, the measured threshold voltage associated with the memory cell; determining that the measured threshold voltage of the memory cell satisfies a condition; identifying the measured threshold voltage stored in the sensing node; and causing, during a second programming pulse, a bit line voltage matching the measured threshold voltage to be applied to a bit line associated with the memory cell”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-8, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “causing a first programming pulse to apply to a memory cell of a memory device to be generated; causing a program verify operation to compare a threshold voltage of the memory cell to a program verify threshold voltage to be performed on the memory cell; in response to a condition being satisfied, identifying the threshold voltage of the memory cell stored in a storage location associated with the memory cell; and causing, during a second programming pulse, a bi tline voltage matching the threshold voltage to be applied to a bit line associated with the memory cell”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 10-12, the claims have been found allowable due to their dependencies to claim 9 above. 

	Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “causing a first programming pulse to be applied to a word line associated with a memory cell of the memory array; in response to the first programming pulse, causing a program verify operation to be performed on the memory cell to determine a measured threshold voltage associated with the memory cell; 
storing, in a sensing node associated with the memory cell, the measured threshold voltage associated with the memory cell; determining that the measured threshold voltage of the memory cell satisfies a condition; identifying the measured threshold voltage stored in the sensing node; and causing, during a second programming pulse, a bit line voltage matching the measured threshold voltage to be applied to a bit line associated with the memory cell”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 14-20, the claims have been found allowable due to their dependencies to claim 13 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827     

/HOAI V HO/Primary Examiner, Art Unit 2827